DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Upon further consideration, claims 14-17 and 19-20 are rejoined.
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group or Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4 April 2019.
Claims 1-22 and 24-29 are pending in the instant application.
Claims 13-22 and 24-29 are examined in the instant Office action.

Withdrawn Rejections
The rejection of claims 13 and 21-22 under 35 U.S.C. 103 as being unpatentable over Atsushi [JP 2007-334719; on IDS] in view of Birdwell et al. [US PGPUB 2013/0054603 A1] in view of Southern et al. [Genomics, volume 13, 1992, pages 1008-1017] in view of Irizarry et al. [US PGPUB 2010/0094795 A1; on IDS] is withdrawn in view of amendments filed to the instant set of claims on 19 April 2021.


Claim Rejections - 35 USC § 112(d) - Does not further limit
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following rejection is newly applied:
Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
While dependent claim 14 recites a correspondence relationship on the basis of signal intensity in Fullcall SNP, this limitation is already in independent claim 13.  Consequently, it is unclear as to the metes and bounds of claim 14 further limiting claim 13.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following rejection is necessitated by amendment for claims 13 and 21-22, newly applied for claim 14, and reiterated for claims 18 and 24-26:
35 U.S.C. 103 Rejection #1:
s 13-14, 18, 21-22, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi [JP 2007-334719; on IDS] in view of Birdwell et al. [US PGPUB 2013/0054603 A1] in view of Southern et al. [Genomics, volume 13, 1992, pages 1008-1017] in view of Irizarry et al. [US PGPUB 2010/0094795 A1; on IDS] in view of Naoyuki et al. [JP 2006-107396; on IDS].
Claim 13 is drawn to a genotype estimation device.  The device comprises processing circuitry configured to learn a correspondence relationship between a genotype and each of intervals defined by a threshold of a signal intensity on the basis of signal intensities of known specimens which are specimens whose genotypes are known.  A genotype is a combination of two of the DNA nucleotides A, T, C, and G.  The signal intensities are measured by DNA microarray technology, and each of the intervals is associated with a different one of the genotypes.  The circuitry is configured to estimate a genotype of an unknown specimen using the signal intensity of an unknown specimen on the basis of the correspondence relationship.
Claims 13-14, 18, and 24-26 are further limiting comprising limitations regarding NoCall SNPs (SNP found without microarrays) and FullCall SNPs (SNPs found using microarrays).  
Claim 21 is drawn to similar subject matter as claim 13, except claim 21 is drawn to a method.
Claim 22 is drawn to similar subject matter as claim 13, except claim 21 is drawn to a non-transitory computer readable medium.
	The document of Atsushi studies a missing value complementary system for gene expression analysis [title].  The abstract of Atsushi teaches using machine 
	The document of Birdwell et al. studies a method and apparatus for classifying known specimens and media using spectral properties and identifying unknown specimens and media [title].  Paragraph 35 of Birdwell et al. teaches using the spectral properties of known specimens to determine the spectral properties of unknown specimens.
While Paragraph 16 of Atsushi at least suggests that thresholding is involved in the machine learning, Atsushi and Birdwell et al. do not teach thresholding limitations.  Atsushi and Birdwell et al. do not teach a combination of two nucleotides on the microarray.  Atsushi and Birdwell et al. do not teach SNPs.
The document of Southern et al. teaches analyzing and comparing nucleic acid sequences by hybridization to arrays of oligonucleotides [title].  Figure 4 on page 1012 of Southern et al. illustrates DNA microarrays and sequences only involving A and G.
While Paragraph 16 of Atsushi at least suggests that thresholding is involved in the machine learning, Atsushi, Birdwell et al., and Southern et al. do not teach thresholding limitations or SNPs.  
The document of Irizarry et al. teaches gene expression identifiers for normal and diseased tissue classification [title].  The abstract of Irizarry et al. teaches that thresholding is used to discriminate and barcode diseased versus healthy genotypes.

The document of Naoyuki et al. studies a method, device, and program for classifying SNP genotypes [title].  The abstract of Naoyuki et al. teaches using computational and statistical techniques to analyze SNPs.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the machine learning analysis of genotypes of Atsushi by use of the machine learning analysis of Birdwell et al. because it is obvious to combine known elements in the prior art to yield a predictable result.  In this instance, the machine learning of Birdwell et al. is an alternative to the machine learning of Atsushi.  There would have been a reasonable expectation of success in combining Atsushi and Birdwell et al. because both studies are analogously applicable to using measurements of known specimens to predict properties of unknown specimens.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the machine learning analysis of genotypes of Atsushi and the machine learning analysis of Birdwell et al. by use of the DNA microarrays only involving A and G of Southern et al. because it is obvious to substitute known elements in the prior art to yield a predictable result.  In this instance, the DNA microarrays of Southern et al. are an alternative technique to determine genotypes than the machine learning of Atsushi and Birdwell et al.  There would have been a reasonable expectation of success in combining Atsushi, Birdwell et al., and Southern et al. because all three studies are analogously applicable to the field of genotyping DNA.

It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the machine learning analysis of genotypes of Atsushi and Birdwell et al., the genotyping via DNA microarray of Southern et al., and the thresholding analysis of genotypes of Irizarry et al. by use of the SNP analysis of Naoyuki et al. wherein the motivation would have been that the SNPs of Naoyuki et al. are an additional parameter related to genotypes that facilitate the analysis of genetic data [abstract of Naoyuki et al.].

The following rejection is newly applied:
35 U.S.C. 103 Rejection #2:
Claims 19 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi in view of Birdwell et al. in view of Southern et al. in view of Irizarry et al. in view of Naoyuki et al. as applied to claims 13-14, 18, 21-22, and 24-26 above, in further view of Welsh et al. [US PGPUB 2006/0271300 A1].
Claims 19 and 27 are further limiting comprising using kNN algorithms in the thresholding analysis.

Atsushi, Birdwell et al., Southern et al., Irizarry et al., and Naoyuki et al. do not teach kNN algorithms.
The document of Welsh et al. studies systems and methods for microarray data analysis [title].  Paragraph 3 of Welsh et al. teaches that the method is applicable to SNPs.  Paragraph 39 of Welsh et al. teaches using kNN algorithms to analyze genetic data.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the machine learning analysis of genotypes of Atsushi and Birdwell et al., the genotyping by DNA microarray of Southern et al., the thresholding analysis of genotypes of Irizarry et al., and the SNP analysis of Naoyuki et al. by use of the kNN algorithms of Welsh et al. wherein the motivation would have been that the kNN algorithms are an additional mathematical tool for analyzing genetic data [paragraph 39 of Welsh et al.].

Response to Arguments
Applicant's arguments filed 19 April 2021 have been fully considered but they are not persuasive.
Applicant argues that the amendments to the claims overcome the prior art of record.  Absent a limiting description of Fullcall SNP and Nocall SNP in the specification, Fullcall SNP is broadly construed to be finding SNPs on microarrays while .

Allowable Subject Matter
Claim 29 is allowed.
Claims 15-17, 20 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims are free of the prior art because the prior art does not teach or suggest all of the thresholding limitations and kNN algorithms in conjunction with the machine learning applied to genotype analysis.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        30 May 2021